Title: To Benjamin Franklin from Richard Bache, 22 October 1778
From: Bache, Richard
To: Franklin, Benjamin


Dear and Honored Sir
Philadelphia October 22. 1778
My last to you was dated in July, which I sent via Boston, and Copy via Maryland. I have not had the pleasure of a Line from you since, except the introductory Letter you honored me with, by the hands of Mr. Gerard, which he sent into the Country to me, where I remain’d with my family ’till about a Month ago, when we moved bag and baggage into Town, with the pleasing hope, that we should not again be obliged to quit it. In my last I mentioned my fears, that Captain Frederick de Wernecke, whom you commissioned me to inquire after, had perished; but I have lately learned, and have the pleasure to assure you and his Relations, that not long ago he was alive and well, at Williamsburg in Virginia, in which State he holds a Commission, and has resided for some time past. Mr. Lutterloh’s answer to the Count de Wittgenstein’s demand is, (as I mentioned in my last) that he had remitted the money to his Wife in England, with directions to her to pay it, but he thought the Count’s demand had not been so much. I have not had time to inquire into the Duchess de Melforts Business in the Jerseys, I hope soon to have an opportunity of doing it. I wish I could hear from you respecting the Types I have so often wrote to you about, telling you that I had sold them to the State of Virginia, and that it is left to you to fix the price, as I knew nothing of their cost or value. The Six cases of Types made use of for the printing the continental Money Congress have taken, and I am much at a loss what to charge them for them. I should be glad therefore to hear from you on this subject, and you will be pleased when you are fixing the prices of these articles, to attend to the depreciation of our money, which I am sorry to observe is as Six to one. Where this evil will stop, unless the Enemy leave the Continent soon, I know not. I congratulate you upon your being appointed Minister Plenepotentiary to the Court of France, this must give great pleasure to your Friends Messrs. Izard, Lees &ca. who, I hear, are very profuse in their abuse of you, and are taking and persuing every method to injure you on this side the water; their efforts I trust will prove inefficacious. I am informed they lay some stress upon your employing as a private Secretary your Grandson, whom they hold out as unfit to be trusted because of his fathers principles; this has been hinted to me; but whether this be so or not, sure I am, that this was an argument made use of by your friend Mr. Roberdeau, upon the votes being called for on your late appointment, and he had influence enough to carry the vote against you for this state, and it seems pretty remarkable that this State was the only one that voted against you on this question. Mr. Roberdeau also urged the same reasons against the exchange of Governor Franklin, “he had a son living with you, and much evil might ensue to the United States.” I must acquit your friend Mr. Morris from the imputation of suffering any such weak reasons to influence his mind, but there was a majority in the State against him. Governor Franklin however is exchanged, and I expect is gone, or will shortly go for England. Inclosed you have the first Bills of four sets of Exchange for 486 Dollars, being a years Interest on 8100 Dollars in the Loan office, from the 10th. Septr. 1777 to 10 Septr. 1778. The Interest accruing antecedent to that date I received in Continental money, and have passed to your Credit, this mode is persued in paying off Interest to every body else.
Since writing the above I have had an opportunity of conversing with Mr. Deane, who has shewn me what he calls a translation of Izards and Lee’s Letters, which he purposes sending to you; I shall endeavor to see the originals, and if possible get copies of them to send to you by some other opportunity. Mr. Deane has convinced me that the Junto here lay great stress, in their operations against you, on Temple’s being so near you, and that they have had some thoughts of bringing in a motion to have him removed at a distance from you; this is perhaps too delicate a point for me to touch upon, but I trust you know me well enough to view it in the light I mean it, and to believe that my mentioning it to you is the result of a tender and virtuous principle. Sally writes by this conveyance to you and dear Ben, she will give you an account of the situation of the family, I was pretty full on this subject the last time I wrote. This I hope will be handed you by the Marquis De Fayette, who returns to his own Country crowned with Laurels; the reputation he has established in this Country as a Soldier and a Gentleman, will I trust render him ten times dearer to his friends and connections in his own. I have not had the honor of being much acquainted with him, but this I know for certain, that his charactor stands high among us. My Love to Temple and Ben. Accept yourself my dutifull Regards, and believe me to be Dear Sir, Your ever affectionate Son
Rich. Bache

P.S. In one of your Letters recd. some time ago, you hinted at some commercial advantages that might be thrown in my way, but have never since touched upon the subject. All I can say is, that I should be very glad to embrace any offers of that kind, for my Salary as P.M. General will scarcely afford me Salt to my Porridge.
Dr. Benjn. Franklin

 
Notations in different hands: Rich. Bache phyladelphia 22m. 8bre. 1778. / Bache Rich. 22, 8bre. 1778. Bills of setts for 286
486
    5
  2430
